McMurray, Presiding Judge.
The Supreme Court, in Taratus v. Smith, 245 Ga. 107 (263 SE2d 145) (1980), having held there was no express warranty by the defendant doctor proven by plaintiff that his orthodontic treatment would cure the plaintiffs minor daughter’s condition and that he had in fact fully corrected the daughter’s problem when she was released, the testimony of the minor patient’s mother being merely conclusory in nature, the decision of this court in Smith v. Taratus, 151 Ga. App. 28 (258 SE2d 722), wherein we reversed the trial court, was reversed.
Based upon the opinion and judgment of the Supreme Court, our opinion and judgment in Smith v. Taratus, 151 Ga. App. 28, supra, is vacated and set aside. The trial court did not err in directing the verdict as to the alleged express warranty in that it cannot be said from the evidence submitted that both parties "understood and agreed to the same thing.” Atlanta Tallow Co. v. John W. Eshelman & Sons, 110 Ga. App. 737, 751 (140 SE2d 118).

Judgment affirmed.


Smith and Banke, JJ., concur.